Opinion by

Henderson,
It was decided by the Supreme Court in Tyson’s Estate, 191 Pa. 218, in which the interest of the widow under the will was considered, that the testator’s “ intention was to give her so much, and only so much, though possibly amounting to the whole, as should be necessary for her own comfort and enjoyment of life, and the residue, be it much or little, was to pass under his will.” Under this construction of the will, it is clear that none of the estate of the widow passed to the administrator de bonis non, etc., of Charles Tyson under the decree of the orphans’ court of April 2, 1900. It appears moreover from the answer of the executors of Mary Tyson in that proceeding that her small personal estate was exhausted for expenses of administration and other purposes before the decree referred to was entered. The fund for distribution in this proceeding was therefore a part of the estate of Charles Tyson devised and bequeathed in remainder. The appellant’s claim was on a note against Mary Tyson. He alleges that the claim which he holds against her estate was for wages due him for work on the farm, in which Mrs. Tyson had a life estate under her husband’s will. *536Conceding that such was the consideration for the indebtedness, we are not persuaded that the estate of Charles Tyson was liable therefor. If his estate can be charged at all in this proceeding, it can only be because the claim presented was for a consideration necessary for the comfort and enjoyment of life of Mrs. Tyson. She certainly had no authority to contract indebtedness for which the estate of her husband would be liable unless such indebtedness was created for her reasonable maintenance. The learned judge of the court below has found that there was no evidence that the claim presented was incurred for such maintenance. It is not sufficient to show that the liability was incurred in carrying on the farm. The widow was not authorized by the terms of the will to engage in that or any other business and charge the expense of such business to the remainder men. It has not been shown that the management of the farm involved a loss, or that for any reason the cost of the work done thereon could not have been paid out of the profits of the business. It certainly will not be contended that Mrs. Tyson might use the products of the farm for other purposes than her comfortable support and leave the expense involved in the procuring of such products to be paid out of the estate of the persons in remainder. That part of her husband’s estate which she did not convert to her own use in her lifetime was not hers to control or dispose of. She had no authority to incumber that which passed to the remaindermen at her death.
The full and carefuTconsideration of the case by the learned judge of the court below renders further discussion unnecessary.
The decree is affirmed.